DETAILED ACTION
Claims 1-3 and 9-12 are pending before the Office for review.
In the response filed February 26, 2021:
Claim 1 was amended.
Claims 9-12 are newly added.
No new matter is present.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over OGASAWARA et al (U.S. Patent Application Publication 2012/0037316) in view of SAWATAISHI et al (U.S. Patent Application Publication 2016/0351407) and KONG et al (U.S. Patent Application Publication 2016/0056050).
With regards to claims 1 and 11,  Ogasawara discloses providing an object to be etched is placed in a chamber of a plasma processing apparatus and wherein the etching method comprises: generating plasma of a first processing gas including a first gas, a second gas containing, and an oxygen containing gas within the chamber to etch the film and generating a plasma of a second processing gas including the first gas, the discloses the first processing gas and second processing gas includes C4F6, C4F8 and oxygen) wherein the generating the plasma of the first processing gas and the generating of the plasma of the second processing gas are performed alternately (discloses generating a plasma from the first processing gas and the second processing gas and the first and second process conditions are switched there between), a flow rate of the first gas in the first processing gas is larger than a flow rate of the first gas in the second processing gas (discloses first gas flow rate of 57 sccm and second gas flow rate of 3 sccm), a flow rate of the second gas in the second processing gas is larger than a flow rate of the second gas in the first processing gas (discloses first gas flow rate of 3 sccm and second gas flow rate of 57 sccm), and a flow rate of the oxygen containing gas in the second processing gas in larger than a flow rate of the oxygen containing gas in the first processing gas (discloses first flow rate of 20 and second flow rate of 40) (Paragraphs [0037], [0057]-[0059], [0066], [0072]) wherein the first gas is C4F6 (Paragraphs [0058]-[0059]), the second gas is C4F8 (Paragraphs [0058]-[0059]) and wherein the oxygen containing gas is an oxygen gas (Paragraph [0059]).
Ogasawara is silent as an etching method etching a film on a substrate wherein the substrate has a mask provided within a pattern on the film; forming a deposit including a carbon containing material on the mask,  and the processing gas including a fluorine containing gas within the chamber wherein the a flow rate of the fluorine containing gas in the second processing gas is smaller than a flow rate of the fluorine containing gas in the first processing gas wherein the second fluorocarbon gas is CHF3 and the fluorine containing gas is a NF3 gas wherein the generating of the plasma of the 
Sawataishi discloses an etching method for etching a film (R1, R2) on a substrate (UL), wherein the substrate has a mask (MSK) provided with an pattern (OP) on the film and the etching method is performed in a state that the substrate is placed in a chamber of a plasma processing apparatus (Paragraphs [0029]-[0032]) where in the etching method comprises forming a deposit including a carbon containing material on the mask (Paragraphs [0056], [0071] discloses depositing DP on the surface of the same the deposit DP is formed of carbon, fluorocarbon and/or an etching byproduct). Sawataishi discloses wherein the processing gas comprises one or more kinds of fluorocarbon gases and an oxygen gas including C4F6 and C4F8 (Paragraph [0056]). Ogasawara discloses a first process and a second process comprising varying the flow rate of C4F6 and C4F8 (Paragraphs [0058]-[0059]) wherein the first etching gas C4F6 is a dispositive gas and the second etching gas C4F8 is a non-dispositive gas (Paragraph [0072]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of ordinary skill in the art to optimize the flow rates of the first processing gas to amounts including wherein the first gas in the first processing gas is sufficient larger than the first gas in the second processing gas in order to form the carbon 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ogasawara to include forming a deposit as rendered obvious by Sawataishi because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the carbon containing material on the mask as rendered obvious by Bera. MPEP 2143D
Kong discloses an etching method etching a film on a substrate wherein the substrate has a mask provided within a pattern on the film (Paragraphs [0046]-[0048]) and the etching method is performed in a state that the substrate is placed in a chamber of a plasma processing apparatus and wherein the etching composition comprises art least a fluorine-carbon containing gas C4F6, C4F8 and the like; an oxygen containing gas (Paragraph [0027], [0049]-[0050], [0052]) and a halogen containing gas such as NF3 (Paragraph [0051]) wherein the concentration of etching gas mixture is optimized to assist in removing etching by products during etching (Paragraph [0051]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of 
The modified teachings of Ogasawara as modified by Sawataishi and Kong discloses repeated switching between the different gases for short periods of time in order to etch deep holes having a high aspect ratio (Ogasawara Paragraph [0037]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to optimize the alternating between the plasma of the first processing gas and the plasma of the second processing gas to amounts at least 9 times in order etch the high aspect ratio structures as taught by the modified teaching Ogasawara. (Paragraph [0037], MPEP 2144.05(II)(A)).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to modify the method of Ogasawara to include the fluorine containing gas a rendered obvious by Kong because the reference of Kong teaches that the inclusion of the fluorine containing gas assist 
With regards to claim 2, the modified teachings of Ogasawara renders obvious wherein a high frequency power for generation of the plasma of the first processing gas and generation of the plasma of the second processing gas is continuously supplied through the generating of the plasma of the first processing gas and the generating of the plasma of the second processing gas (Ogasawara Paragraphs [0033], [0066]).
With regards to claim 3, the modified teachings of Ogasawara renders obvious wherein the flow rate of the first gas in the first processing gas is larger than the flow rate of the second gas in the first processing gas (discloses the first processing gas first gas is 57 sccm and the second gas is 3 sccm), and the flow rate of the second gas in the second processing gas is larger than the flow rate of the first gas in the second processing gas (discloses the second processing gas second processing gas 57 sccm and the first gas is 3 sccm) (Ogasawara Paragraph [0059]).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over OGASAWARA et al (U.S. Patent Application Publication 2012/0037316) in view of SAWATAISHI et al (U.S. Patent Application Publication 2016/0351407) and KONG et al (U.S. Patent Application Publication 2016/0056050), as applied to claims 1-3 and 11, in further view of BERA et al (U.S. Patent Application Publication 2007/0251642).
With regards to claim 9, the modified teachings of Ogasawara renders obvious the limitations of claim 1 as previously discussed. 
However the modified teachings of Ogasawara are silent as to wherein the second gas is CHF3. 
Bera discloses an etching method comprising etching a film of a substrate comprising flowing a gas mixture of fluorocarbon and hydrofluorocarbon gasses such as C4F6 and CH2F2 wherein other polymerizing etch species may also include C4F8, C2F4, CHF3, CF4 and CH3F to etch silicon dioxide thin films and silicon nitride thin films, low dielectric constant thin films, for example (Paragraph [0045]). The modified teachings of Ogasawara discloses an etching method comprising a gas mixture wherein the first fluorocarbon is C4F6 and the second fluorocarbon is C4F8 (Ogasawara Paragraphs [0058]-[0059]) and wherein the oxygen containing gas is an oxygen gas (Paragraph [0059]). The modified teachings of Ogasawara further discloses that the etching gas C4F6 has a strong deposition property and the etching gas C4F8 has a weaker deposition process than the C4F6 (Ogasawara Paragraph [0037]). Bera discloses the species having a high fluorine content such as CH2F2 exhibits high etch rate and lower polymer deposition rate while C4F6 exhibits a higher deposition rate. Therefore it would have been prima facie obvious to substitute the C4F8 Ogasawara to include CHF3 as rendered obvious by Bera because the reference of Bera teaches that the CHF3 is an equivalent for the same purpose of etching the dielectric layer while exhibiting a high etch rate and lower deposition rate of CHF3. MPEP 2144.06(II)
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of 3 gas a rendered obvious by Bera because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the CHF3 gas as rendered obvious by Bera. MPEP 2143D
With regards to claim 10, the modified teachings of Ogasawara renders obvious the limitations of claim 1.
However the modified teachings of Ogasawara failed to teach or render obvious wherein the flow rate of the oxygen-containing gas in the first processing gas is larger than the flow rate of the fluorine-containing gas in the first processing gas, and the flow rate of the oxygen-containing gas in the second processing gas is larger than the flow rate of the fluorine-containing gas in the second processing gas.
Bera discloses an etching method comprising etching a film of a substrate comprising flowing a gas mixture of fluorocarbon and hydrofluorocarbon gasses such as C4F6 and CH2F2 wherein other polymerizing etch species may also include C4F8, C2F4, CHF3, CF4 and CH3F (Paragraph [0045]) wherein the flow rate of the oxygen containing gas and the flow rate containing gas can be adjusted to adjust the polymer deposit rate and the etch rate in order to adjust the etching profile (Paragraph [0051]). Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) MPEP 2144.05(II)(A) Therefore it would have been prima facie obvious to one of 
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention to further modify the modified method of Ogasawara to include the choice of gas flows a rendered obvious by Bera because one of ordinary skill in the art prior to the effective filing date of the invention would have had a reasonable expectation of predictably achieving the desired etching using the gas flows as rendered obvious by Bera. MPEP 2143D

Allowable Subject Matter
Claims 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 6-9 of Applicant’s response, filed February 26, 2021, with respect to the rejection(s) of claim(s) 1-3 under 103 have been fully considered and are persuasive. In particular, Applicant’s amendment to the claim has overcome the rejection of record. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of SAWATAISHI et al (U.S. Patent Application Publication 2016/0351407).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE P. DUCLAIR whose telephone number is (571)270-5502.  The examiner can normally be reached on 9-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE P DUCLAIR/           Primary Examiner, Art Unit 1713